      Case 4:18-cv-00475-A Document 19 Filed 10/09/18     Page 1 of 1 PageID 112
                                                        r~:-~~DrtlJSTRICT COURT
                                                        ' NORTHERN DfSTRICT OF TEXAS
                                                                     FILED
                    IN THE UNITED STATES DISTRIC         COU T
                         NORTHERN DISTRICT OF TE         s
                             FORT WORTH DIVISION                   OCT - 9 2018
RONNIE YOUNG, INDIVIDUALLY AND
                                                             c1~)U<-:u:&b1STR!CT COURT
                                        §
ON BEHALF OF ALL OTHERS                 §
SIMILARLY SITUATED,                     §                             Deputy
                                        §
              Plaintiff,                §
                                        §
vs.                                     §    NO. 4:18-CV-475-A
                                        §
PRO COLLECT,    INC . , ET AL. ,        §
                                        §
              Defendants.               §


                                     ORDER

        Came on for consideration the motion of plaintiff, Ronnie

Young, for extension of time to file motion for class

certification. The court, having considered the motion, the

record, and applicable authorities, finds that the motion should

be denied. Plaintiff refers to •excusable neglect• for the

failing to timely file his motion, but fails to allege any facts

to support that contention.

        The court ORDERS that plaintiff's motion for extension of

time to file motion for class certification be, and is hereby,

denied.

        SIGNED October 9, 2018.
